David Hollenbeck,
                                                                    Individually and as the
                                                                  Successor Administrator of
                                                                    the Estate of Pierre V.
                                                                  Bernard, Will Francis Baron
                                                                   and John Bernard Baron,

                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2013

                                     No. 04-11-00739-CV

Robert VALDEZ, Individually and as Administrator of the Estate of Pierre V. Bernard deceased
                   and Fidelity and Casualty Company of New York,
                                      Appellants

                                               v.

 David HOLLENBECK, individually and as the successor administrator of the Estate of Pierre V.
   Bernard, deceased, Will Francis Baron, John Bernard Baron, Bernard Rae Bernard Box, Daryl
  Bernard, Marcus Bernard, Barbara Streff Grachek, Pam Streff Myers, Steve Streff, Scott Streff,
Yvonne Baron Fischer, Elizabeth Lamar, Kelly Lamar Loeffelholz, Jeanne Mary Lamar, John Lamar,
 David Lamar, Greg Lamar, Chris Lamar, Eric Lamar, Robert Rogers, Dana Rogers, John Rogers,
             individually, and Dana Rogers and Sherrie Ann Grogan, in their capacity
                                            Appellees

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2006-PC-3799
                      Honorable Polly Jackson Spencer, Judge Presiding

                                        ORDER
       Appellant Robert A. Valdez’s Motion for Extension of Time to File Motion for
Rehearing is GRANTED. The motion for rehearing is due on June 10, 2013.

                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2013.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court